Name: Commission Regulation (EEC) No 2546/79 of 16 November 1979 amending Regulations (EEC) No 2187/79 and (EEC) No 2281/79 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year and derogating from Regulation (EEC) No 2186/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 79 Official Journal of the European Communities No L 290/47 COMMISSION REGULATION (EEC) No 2546/79 of 16 November 1979 amending Regulations (EEC) No 2187/79 and (EEC) No 2281 /79 on the applica ­ tion of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1978/79 wine-growing year and dero ­ gating from Regulation (EEC) No 2186/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2397/79 (2), and in particular Article 12 (4) thereof, Whereas Article 1 (2) (a) of Commission Regulation (EEC) No 2 1 87/79 (3) and Article 1 (a) of Commission Regulation (EEC) No 2281 /79 (4) provide that holders of long-term storage contracts for table wines of type R I and R II and for wines which are in close economic relationship therewith may distil a quantity of wine not exceeding 60 % of the quantity under contract ; whereas current supplies of these two types of table wine have greatly exceeded the harvest fore ­ casts on the basis of which the percentage of 60 % for the said wines was fixed ; whereas, in view of this situa ­ tion , the said percentage should be fixed at 100 ; Whereas the long-term storage contracts subject to the provisions of the said Regulations expire on or before 15 November 1979 ; whereas , in order that this Regu ­ lation may have the anticipated effects on the table wine market, it is necessary to extend the time limits laid down in Articles 4 ( 1 ) and 10 ( 1 ) of Regulation (EEC) No 2186/79 (5 ) and to provide for the necessary adjustments to the storage contracts referred to in Article 2 (2) (b) thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The expression '60 % ' in paragraph 2 (a) of Article 1 of Regulation (EEC) No 2187/79 and in Article 1 (a) of Regulation (EEC) No 2281 /79 is replaced by ' 100 %'. Article 2 1 . For producers who wish to make use of the provi ­ sions of Article 1 of this Regulation and whose long ­ term storage contracts expired before 15 October 1979 , the time limits laid down in Article 4 ( 1 ) and Article 10 ( 1 ) of Regulation (EEC) No 2186/79 shall be extended by 30 days. 2 . When use is made of the additional distillation arrangements provided for in Article 1 of this Regula ­ tion , storage contracts already concluded, as referred to in Article 2 (2) (b) of Regulation (EEC) No 2186/79 , shall be considered , with effect from the date of entry into force of this Regulation , to cover only the quan ­ tity of wine not so distilled . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 275, 1.11 . 1979, p. 4 . ( 3) OJ No L 252, 6 . 10 . 1979 , p. 14 . (4 ) OJ No L 262, 18 . 10 . 1979, p . 22 . (5 ) OJ No L 252, 6 . 10 . 1979 , p. 10 .